


[wescointernational.gif]


STOCK APPRECIATION RIGHTS AGREEMENT




This Stock Appreciation Rights Agreement is between WESCO International, Inc., a
Delaware corporation (the “Company”), and the Grantee named in the summary of
Award (the “Grantee”) as of the date of grant set forth in the summary of Award.
The Board of Directors of the Company (the “Board”) has designated the
Compensation Committee of the Board (the “Committee”) to administer the
Company's 1999 Long-Term Incentive Plan (as amended from time to time, the
“Plan”).
The Board has determined to grant to the Grantee, under the Plan, a Stock
Appreciation Right with respect to the aggregate number of shares of the
Company's Common Stock, par value $.01 per share (the “Common Stock”), set forth
in the summary of Award (the “SAR Shares”) at an exercise price per SAR Share
set forth in the summary of Award.
To evidence the Stock Appreciation Right, and to set forth its terms and
conditions under the Plan, the Company and the Grantee agree as follows:
1.Confirmation of Grant; Exercise Price. The Company grants to the Grantee,
effective as of the date of this Agreement, a Stock Appreciation Right (the
“SAR”) with respect to the SAR Shares at the exercise price set forth in the
summary of Award (the “Exercise Price”). This Agreement is subordinate to, and
the terms and conditions of the SAR are subject to, the terms and conditions of
the Plan.


2.Vesting Term. Equally at a rate of one-third of the amount granted on the
first, second, and third anniversaries of the date of grant as long as the
Grantee is employed by the Company or one of its subsidiaries. Notwithstanding
the foregoing, the SARs shall be 100% fully vested upon the Grantee's Retirement
at Normal Retirement Age, death or Permanent Disability (as defined below).


3.Exercisability. Provided that the Grantee remains employed by the Company
through each vesting date, and to the extent the SAR has not previously expired,
each SAR shall be exercisable upon vesting.


4.    Termination of SAR.
(a)    Normal Termination Date. Unless an earlier termination date is specified
in Section 4(b), the SAR shall terminate on the tenth anniversary of the date of
grant (the “Normal Termination Date”).
(b)     Early Termination. If the Grantee's Active Employment (as defined below)
is voluntarily or involuntarily terminated for any reason whatsoever prior to
the Normal Termination Date, other than by reason of Retirement at Normal
Retirement Age, death or Permanent Disability, any portion of the SAR that has
not become exercisable on or before the effective date of such termination of
employment shall terminate on such effective date. Any portion of the SAR that
has become exercisable on or before the date of the Grantee's termination of
Active Employment, including as a result of Retirement at Normal Retirement Age,
death or Permanent Disability, shall remain exercisable for whichever of the
following periods is applicable, and if not exercised within that period, shall
terminate upon the expiration of that period:  (i) if the Grantee's Active
Employment is terminated by reason of the Grantee's death or Permanent
Disability (both an “Extraordinary Termination”), then any SAR held by the
Grantee and then exercisable shall remain exercisable solely until the first to
occur of (A) the first anniversary of the Grantee's termination of Active
Employment or (B) the Normal Termination Date of the SAR, (ii) if the Grantee's
Active Employment is terminated by reason of the Grantee's Retirement (also an
“Extraordinary

Page 1 of 7



--------------------------------------------------------------------------------




Termination”), then any SAR held by the Grantee and then exercisable shall
remain exercisable solely until the first to occur of (A) the third anniversary
of the Grantee's termination of Active Employment or (B) the Normal Termination
Date of the SAR, and (iii) if the Grantee's Active Employment is terminated for
any reason other than an Extraordinary Termination, then any then exercisable
SARs held by the Grantee shall remain exercisable solely until the first to
occur of (A) 60 days after the date of the Grantee's termination of Active
Employment or (B) the Normal Termination Date of the SAR. Nothing in this
Agreement shall be deemed to confer on the Grantee any right to continue in the
employ of the Company or any of its direct or indirect subsidiaries, or to
interfere with or limit in any way the right of the Company or any of its direct
or indirect subsidiaries to terminate the Grantee's employment at any time.




5.    Restrictions on Exercise; Non-Transferability of SAR.
(a)    Restrictions on Exercise. The SAR may be exercised only with respect to
full shares of Common Stock. No fractional shares of Common Stock shall be
issued. Notwithstanding any other provision of this Agreement, the SAR may not
be exercised in whole or in part, and no certificates representing Shares shall
be delivered, (i) unless all requisite approvals and consents of any
governmental authority of any kind having jurisdiction over the exercise of
options have been secured, (ii) unless the issuance of SAR Shares upon the
exercise of the SAR are exempt from registration under applicable U.S. federal
and state securities laws, and applicable non-U.S. securities laws, or the SAR
Shares have been registered under such laws, and (iii) unless all applicable
U.S. federal, state and local and non-U.S. tax withholding requirements have
been satisfied. The Company shall use commercially reasonable efforts to obtain
the consents and approvals referred to in clause (i) of the preceding sentence
and to satisfy the withholding requirements referred to in clause (iii) of the
preceding sentence so as to permit the SAR to be exercised.
(b)    Non-Transferability of SAR. The SAR may be exercised only by the Grantee
or by his estate. The SAR is not assignable or transferable, in whole or in
part, and it may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including without limitation by gift, operation of law or otherwise)
other than by will or by the laws of descent and distribution to the estate of
the Grantee upon his death, provided that the deceased Grantee's beneficiary or
the representative of his estate shall acknowledge and agree in writing, in a
form reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if the beneficiary or the estate were the Grantee.
(c)    Certain Definitions. As used in this Agreement the following terms shall
have the following meanings:
(i)    “Active Employment” shall mean active employment with the Company or any
direct or indirect subsidiary of the Company.
(ii)    “Fair Market Value” shall mean the closing price per share of the Common
Stock on the New York Stock Exchange or other established stock exchange (or
exchanges) on the applicable date, or if no sale of Common Stock has been
recorded on such day, then on the next preceding day on which a sale was so
made. If shares of Common Stock are not traded on an established stock exchange
on the applicable date, Fair Market Value shall be determined by the Committee
in good faith.
(iii)     “Retirement at Normal Retirement Age” shall mean retirement at age 65
or later.
(iv)     “Permanent Disability” shall mean a physical or mental disability or
infirmity that prevents the performance of the Grantee's employment-related
duties lasting (or likely to last, based on competent medical evidence presented
to the Board) for a continuous period of six months or longer. The Board's
reasoned and good faith judgment of Permanent Disability shall be final, binding
and conclusive on all parties hereto and shall be based on any competent medical
evidence presented to it by the Grantee or by any physician or group of
physicians or other competent medical expert employed by the Grantee or the
Company to advise the Board.

Page 2 of 7



--------------------------------------------------------------------------------




6.    Exercise of the SAR and Tax Withholding.
(a)    Exercise. To the extent that the SAR becomes and remains exercisable as
provided in Section 3 and subject to any reasonable administrative regulations
as the Board or the Committee may have adopted, the SAR may be exercised, in
whole or in part, by notice to the Secretary of the Company or the Option
Administration Department in writing given 15 business days prior to the date on
which the Grantee expects to exercise the SAR (the “Exercise Date”), specifying
the number of SAR Shares with respect to which the SAR is being exercised (the
“Exercise Shares”) and the expected Exercise Date, provided that if shares of
Common Stock are traded on a U.S. national securities exchange or bid and ask
prices for shares of Common Stock are quoted over the NASDAQ National Market
(“NASDAQ”) operated by the National Association of Securities Dealers, Inc.,
notice may be given five business days before the Exercise Date. Upon exercise
of the SAR, the Grantee shall be entitled to receive a number of shares of
Common Stock (the “Net SAR Shares”) equal to the quotient obtained by dividing x
by y, where:
x = the number of Exercise Shares multiplied by the excess, if any, of (A) the
Fair Market Value of a share of Common Stock on the Exercise Date over (B) the
Exercise Price, and
y = the Fair Market Value of a share of Common Stock on the Exercise Date.
No fractional share of Common Stock shall be issued to make any payment with
respect to the SAR; if any fractional share would be issuable, the number of Net
SAR Shares payable to the Grantee shall be rounded down to the next whole share
(no payment of cash, shares or other consideration shall be made with respect to
any fractional share). The Company may require the Grantee to furnish or execute
any other documents that the Company reasonably deems necessary (i) to evidence
the exercise, (ii) to determine whether registration is then required under the
U.S. Securities Act of 1933, as amended (the “Securities Act”), and (iii) to
comply with or satisfy the requirements of the Securities Act, applicable state
or non-U.S. securities laws or any other law.
(b)    Withholding. Whenever the Net SAR Shares are to be issued pursuant to the
exercise of the SAR, the Company may require the recipient of the Net SAR Shares
to remit to the Company an amount sufficient to satisfy the employer's minimum
statutory U.S. federal, state and local and non-U.S. tax withholding
requirements. If shares of Common Stock are traded on a U.S. national securities
exchange or bid and ask prices for shares of Common Stock are quoted on the
NASDAQ, the Company may, if requested by the Grantee, withhold Net SAR Shares to
satisfy applicable minimum statutory withholding requirements, subject to the
provisions of the Plan and any rules adopted by the Board or the Committee
regarding compliance with applicable law, including, but not limited to, Section
16(b) of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
7.    Representations and Warranties of the Company. The Company represents and
warrants to the Grantee that (a) the Company has been duly incorporated and is
an existing corporation in good standing under the laws of the State of
Delaware, (b) this Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, and (c)
the Net SAR Shares, when issued and delivered upon exercise of the SAR in
accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and nonassessable, and free and clear of any liens or
encumbrances other than those created pursuant to this Agreement or otherwise in
connection with the transactions contemplated hereby.
8.    Change in Control and Adjustments to Reflect Capital Changes.
(a)    Accelerated Vesting Upon Change in Control. In the event of a Change in
Control, the SAR shall become immediately and fully exercisable unless such
Change in Control results from the Grantee's beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of Common Stock or other Company
Voting Securities (as defined in the Plan).
(b)    Recapitalization. The number and kind of shares subject to the SAR and
the Exercise Price of the SAR shall be appropriately adjusted to reflect any
stock dividend, stock split or share combination or any

Page 3 of 7



--------------------------------------------------------------------------------




recapitalization, merger, consolidation, exchange of shares, liquidation or
dissolution of the Company or other change in capitalization with a similar
substantive effect upon the Plan or the SAR. The Committee shall have the power
and sole discretion to determine the amount of the adjustment to be made in each
case.


(c)    Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares which are of
the same class as the shares that are subject to the SAR are exchanged for, or
converted into, or otherwise become shares of another corporation, the
surviving, continuing, successor or purchasing corporation, as the case may be
(the “Acquiring Corporation”), will either assume the Company's rights and
obligations under this Agreement or substitute an award in respect of the
Acquiring Corporation's stock for the SAR, however, if the Acquiring Corporation
does not assume or substitute for the SAR, the Board shall provide prior to the
Merger that any unexercisable and/or unvested portion of the SAR shall be
immediately exercisable and vested as of a date prior to the Merger, as the
Board so determines. The exercise and/or vesting of the SAR that was permissible
solely by reason of this Section 8(c) shall be conditioned upon the consummation
of the Merger. If the SAR is neither assumed by the Acquiring Corporation nor
exercised as of the date of the Merger, the SAR shall terminate effective as of
the effective date of the Merger. Comparable rights shall accrue to the Grantee
in the event of successive Mergers of the character described above.


(d)    Certain Definitions.
(i)    “Change in Control” means the first to occur of the following events: (a)
the acquisition by any person, entity or “group” (as defined in Section 13(d) of
the Exchange Act), other than the Company, its subsidiaries, any employee
benefit plan of the Company or its subsidiaries, or any successor investment
vehicle, of 30% or more of the combined voting power of the Company's then
outstanding voting securities; (b) the merger or consolidation of the Company,
as a result of which persons who were stockholders of the Company immediately
prior to such merger or consolidation, do not, immediately thereafter, own,
directly or indirectly, more than 70% of the combined voting power entitled to
vote generally in the election of directors of the merged or consolidated
company; (c) the liquidation or dissolution of the Company; (d) the sale,
transfer or other disposition of all or substantially all of the assets of the
Company to one or more persons or entities that are not, immediately prior to
such sale, transfer or other disposition, affiliates of the Company; and
(e) during any period of not more than two years, individuals who constitute the
Board as of the beginning of the period and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a) or (b) of this sentence)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two‑thirds (2/3) of the
directors then still in office who were directors at such time or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board.
(ii)    “Merger” means any merger, reorganization, consolidation, share
exchange, transfer of assets or other transaction having similar effect
involving the Company.
9.    No Rights as Stockholder. The Grantee shall have no voting or other rights
as a stockholder of the Company with respect to any SAR Shares until the
exercise of the SAR and the issuance of a certificate or certificates to him for
Net SAR Shares. No adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.
10.    Non-Competition, Non-Solicitation and Confidentiality.


(a)    Non-Competition and Non-Solicitation. During Grantee's Active Employment
and for a period of one year thereafter:


(1) Grantee shall not directly or indirectly call upon, contact or solicit any
customer or prospective customer of the Company or its subsidiaries (i) with
whom Grantee dealt directly or indirectly or for which Grantee had
responsibility while employed by the Company or its subsidiaries, or (ii) about
whom Grantee acquired confidential information during Grantee's employment with
the Company or its subsidiaries, for the purpose of offering, selling or
providing products or services that are competitive with those then

Page 4 of 7



--------------------------------------------------------------------------------




offered by the Company or its subsidiaries. Grantee shall not solicit or divert,
or attempt to solicit or divert, either directly or indirectly, any opportunity
or business of the Company or its subsidiaries to any competitor.


(2) Grantee shall not, to the detriment of the Company or its subsidiaries,
directly or indirectly, as an owner, partner, employee, agent, consultant,
advisor, servant or contractor, engage in or facilitate or support others to
engage in the distribution of electrical construction products or electrical and
industrial maintenance, repair and operating supplies, or the provision of
integrated supply services, or any other business that is in competition with
any of the business activities of the Company or its subsidiaries in which
Grantee was engaged during Grantee's Active Employment and in which the Company
or its subsidiaries were engaged prior to the termination of Grantee's Active
Employment. This provision shall not prevent Grantee from owning less than 1% of
a publicly-owned entity or less than 3% of a private equity fund.


(3) Grantee shall not, directly or indirectly, solicit the employment of or hire
as an employee or consultant or agent (i) any employee of the Company or its
subsidiaries or (ii) any former employee of the Company or its subsidiaries
whose employment ceased within 180 days prior to the date of such solicitation
or hiring.


(b)     Confidentiality. “Confidential Information” means information regarding
the business or operations of the Company or its subsidiaries, both oral and
written, including, but not limited to, documents and the Company or subsidiary
information contained in such documents; drawings; designs; plans;
specifications; instructions; data; manuals; electronic media such as computer
disks, computer programs, and data stored electronically; security code numbers;
financial, marketing and strategic information; product pricing and customer
information, that the Company or its subsidiaries disclose to the Grantee or the
Grantee otherwise learns or ascertains in any manner as a result of, or in
relation to, Grantee's employment by the Company or its subsidiaries. Other than
as required by applicable law, Grantee agrees: (1) to use Confidential
Information only for the purposes required or appropriate for Grantee's
employment with the Company or its subsidiaries; (2) not to disclose to anyone
Confidential Information without the Company's prior written approval; and (3)
not to allow anyone's use or access to Confidential Information, other than as
required or appropriate for Grantee's employment with the Company or its
subsidiaries. The foregoing shall not apply to information that is in the public
domain, provided that Grantee was not responsible, directly or indirectly, for
such information entering into public domain without the Company's approval.
Grantee agrees to return to the Company all Confidential Information in
Grantee's possession upon termination of Grantee's employment or at any time
requested by the Company.


(c)     The foregoing provisions shall survive and remain in full force and
effect regardless of any expiration, termination or cancellation of this
Agreement.


(d)     In addition to any rights available to it at law or in equity, in the
event Grantee breaches the provisions of this Section 10, the Company may cancel
any unexercised SARs granted under this Agreement.


(e)    If any provision of this Agreement shall be invalid or unenforceable to
any extent, the remaining provisions of this Agreement shall not be affected,
and each remaining provision shall be enforceable to the fullest extent
permitted by law.  If any provision of this Agreement is so broad as to be
unenforceable, then such provision shall be interpreted to be only as broad as
is enforceable.


(f)    Notwithstanding any provision to the contrary, the non-compete,
non-solicitation and confidentiality covenants of this Section 10 shall be in
addition to, and shall not be deemed to supersede, any existing covenants or
other agreements between the Grantee and the Company or any of its subsidiaries.


11.    Miscellaneous.
(a)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or

Page 5 of 7



--------------------------------------------------------------------------------




express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company, or the Grantee, as
the case may be, at the following addresses or to such other address as the
Company or the Grantee, as the case may be, shall specify by notice to the
others:
(i)    if to the Company, to it at:
WESCO International, Inc.
Suite 700
225 West Station Square Drive
Pittsburgh, Pennsylvania 15219-1122


Attention: Legal Department


(ii)    if to the Grantee, to the Grantee at the last address on file in the
Company's records.
All notices and communications shall be deemed to have been received on the date
of delivery or on the third business day after the mailing thereof.
(b)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(c)    Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof, may, by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party's or beneficiary's rights or privileges hereunder
or shall be deemed a waiver of such party's or beneficiary's rights to exercise
the same at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.
(d)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other parties.
(e)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Pennsylvania, regardless of the
law that might be applied under principles of conflict of laws, except to the
extent that the corporate law of the State of Delaware specifically and
mandatorily applies.
(f)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. In this Agreement all references to
“dollars” or “$” are to United States dollars.

Page 6 of 7



--------------------------------------------------------------------------------




(g)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via acceptance in the electronic system of the Company's equity
awards plan administrator.
(h)    Delegation by the Board. All of the powers, duties and responsibilities
of the Board specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by any duly constituted committee
thereof to the extent authorized by the Board to exercise and perform such
powers, duties and responsibilities.
(i)    Definitions. Any terms used herein and not otherwise defined shall have
the meanings assigned to them in the Plan.





Page 7 of 7

